Citation Nr: 1515092	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  11-15 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel









INTRODUCTION

The Veteran had active service from September 1957 to February 1958.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision of the Houston, Texas, regional office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant submitted a VA Form 9 in April 2013.  She checked the box stating that she wanted a hearing before a Veterans Law Judge at the RO.  

A review of the record shows that the appellant has never been scheduled for her hearing.  There is no indication that she has withdrawn her hearing request. 

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a hearing before a Veterans Law Judge at the RO (travel board hearing).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




